ao SN BO NH HB

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

W. SCOTT QUINLAN, 101269
Attorney at Law .

2333 Merced Street

Fresno, Ca 93721

Telephone: (559) 442-0634
Facsimile: (559) 233-6947

 

CLERK, U.S. DISTRIGT COURT
EASTERN DISTRICT OF GALIFORNIA

Attorney for Defendant ENRIQUE LOPEZ BY. SEROTVGLERR

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, No. 1:19-CR-0014 DAD-BAM
. Plaintiff, | DEFENDANT ENRIQUE LOPEZ’ REQUEST
TO SEAL THE NOTICE OF MOTION AND
Vv. MOTION FOR DISCOVERY AND
INSPECTION ORDER
ENRIQUE LOPEZ, et al.
Defendants.

 

 

 

Defendant Enrique Lopez respectfully requests that the Court seal his Notice of Motion
and Motion for Discovery and Inspection. The Motion for Discovery and Inspection contains
information which the Court has previously ordered sealed in this case (Doc. 59). Therefore,
Defendant Enrique Lopez requests that the Notice of Motion and Motion for Discovery and

Inspection be ordered sealed.

Dated: August 16, 2019 Respectfully submitted,

/s/ W. Scott Quinlan
W. Scott Quinlan, Attorney for Defendant
ENRIQUE LOPEZ

 

 
 

f.

oOo FHF NN DB NN

10
1]
12
13
14
15

16
| 17
18
19
20
21
22
23
24
25
26
27
28

 

ORDER

Good Cause Appearing:

_ITIs HEREBY ORDERED that the Notice of Motion and Motion for Discovery and

Inspection be sealed, pending further order of the Court.

 

IT IS SO ORDERED |

  

 

Hfnorable Barbara A\MeAuliffe
United States District Court Magistrate

 

 
